The prior art fails to show or fairly teach a barrier wall form comprising a mold bounding a compartment having a volume of at least 0.2 cubic meters (m°), with the mold comprising a front panel and an opposing rear panel each having an upper end and an opposing lower end that extend between a first side and an opposing second side, with the mold further comprising a bottom panel extending between the lower end of the front panel and the rear panel; and a top panel extending between the upper end of the front panel and the rear panel, and a stand comprising an upstanding first riser, with a first end of the mold being rotatably connected to the first riser; and an upstanding second riser, with a second end of the mold that is opposite the first end being rotatably connected to the second riser, the mold being rotatably connected to the first riser and the second riser of the stand so that the mold is rotatable about an axis that laterally passes through the mold between the first end and the second end and is centrally positioned between the top panel and the bottom panel, with the mold being rotatable between a first orientation wherein the mold is in an orientation that is between +/- 15° from vertical and a second orientation wherein the mold is in an orientation that is between +/- 15° from horizontal. The particular features added to claim 1 and argued by Applicant on page 9 of the response to the Office action serve to overcome the rejection of claim 1 over Modulbau.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                           /MICHAEL SAFAVI/                                                                      Primary Examiner, Art Unit 3631                                                                                                                                














MS
March 14, 2022